Exhibit 10(c)

Amendment and Termination of The TDL Group Corp.

Amended and Restated Supplementary Retirement Plan,

effective December 31, 2008

AMENDMENT AND TERMINATION OF

THE TDL GROUP CORP. AMENDED AND RESTATED

SUPPLEMENTARY RETIREMENT PLAN

This Amendment and Termination (“Amendment”) of The TDL Group Corp. Amended and
Restated Supplementary Retirement Plan (the “Plan”) is effective as of the 31st
day of December, 2008.

WHEREAS The TDL Group Corp. (the “Company”) desires to terminate the Plan and
has determined to make the following amendments to the Plan to facilitate this
termination;

AND WHEREAS the Company has notified the BMO Trust Company (the “Trustee”) that
the Plan and the Retirement Compensation Trust Agreement between the Company and
the Trustee dated as of September 22, 2006 is to be terminated, that, when
deemed appropriate by the Company, the investments held in the trust are to be
sold by the investment manager for the Plan, and that the assets held in the
trust are to be distributed to the Participants;

AND WHEREAS capitalized terms used but not defined herein shall have the
meanings given to them under the Plan.

NOW THEREFORE THIS AMENDMENT WITNESSES THAT:

ARTICLE 1

AMENDMENT

 

1.1 Amendment to Section 12.02 of the Plan

Section 12.02 of the Plan is hereby amended and restated as follows:

“Notwithstanding anything to the contrary in this Supplementary Plan, all
Participants shall be deemed to be 100% vested as of December 31, 2008, and the
Company shall, upon the completion of the liquidation of the securities in the
Trust Fund by the investment manager for the Plan, instruct the Trustee to
distribute the Trust Fund to the Participants (including Participants who became
vested prior to December 31, 2008), at any time or times following December 31,
2008, in full satisfaction of the Participants’ entitlements to receive benefits
under the Supplementary Plan. For greater certainty, the Company has the sole
and absolute discretion to instruct the Trustee to distribute the Trust Fund to
a Participant who may have otherwise been entitled (prior to December 31, 2008)
to receive annual instalments under Section 7.04, at any time or times following
December 31, 2008, in full satisfaction of the Participant’s entitlement to
receive benefits under this Supplementary Plan, notwithstanding anything to the
contrary in Section 7.04 or an election made by a Participant pursuant to
Section 7.04 prior to December 31, 2008.”



--------------------------------------------------------------------------------

ARTICLE 2

TERMINATION

 

2.1 Liquidation of the Trust Fund

The Company shall, when deemed appropriate by the Company, instruct the
investment manager and the Trustee to liquidate the investments held in the
Trust Fund and distribute the proceeds and other cash held in the Trust Fund to
the Participants in accordance with Section 12.02 of the Plan, as amended.

 

2.2 No Further Payments or Contributions

 

  (a) The Company intends to make the contributions to the Plan for the 2008
Plan Year on or prior to December 31, 2008 in accordance with the provisions of
Section 4.02 thereof.

 

  (b) Notwithstanding anything to the contrary in the Plan and except as
contemplated in this Amendment, the Company will not make any contributions or
other payments in respect of the Plan following December 31, 2008.

 

2.3 Termination

The Plan, as amended by this Amendment, will be terminated immediately following
December 31, 2008, except to the extent that it is otherwise necessary to give
effect to this Amendment and to complete the liquidation of the Trust Fund.

ARTICLE 3

MISCELLANEOUS

 

3.1 Amendment to Govern

In the event of any inconsistency between the terms of the Plan and this
Amendment, the terms of this Amendment shall govern.

 

3.2 Governing Law

This Amendment shall be governed by and construed in accordance with the laws of
the Province of Ontario and the federal laws of Canada applicable therein.

 

THE TDL GROUP CORP.

by

 

 

Name:

 

Title:

 

Name:

 

 

Title:

 